Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization by Attorney
Authorization for this examiner’s amendment was given in an interview with Rafael Rodriguez on 3/24/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended) A tennis court having distinguished markers, comprising: 
a first surface comprising a first material; 
a plurality of vertical lines and horizontal lines comprising a second surface; 
wherein the second surface comprises a second material; wherein each line in the plurality of vertical lines and horizontal lines has a width and a length; 
wherein a first set of the plurality of vertical lines and horizontal lines outlines a rectangular perimeter that sets the limit of the tennis court; 
wherein the first set of the plurality of vertical lines outlining the rectangular perimeter includes two parallel doubles sidelines, and the first set of horizontal lines outlining the rectangular perimeter includes two parallel baselines;
 wherein a second set of the plurality of vertical lines and horizontal lines is located within the rectangular perimeter and is arranged to define at least two identical halves of the tennis court, each half comprising two parallel singles sidelines that intersect with each parallel United States Patent Application No. 15/058,686baseline, a service line that 
wherein the intersection between the two parallel singles sidelines with each parallel baseline includes a section of each parallel singles sideline that perpendicularly crosses the corresponding parallel baseline beyond the width of each parallel baseline, thus forming two t-junctions on each parallel baseline; 

wherein the intersection between the two parallel singles sidelines with each parallel baseline includes an indicia having a width equivalent to the width of the corresponding singles sidelines and having a length equivalent to the width of the corresponding baseline;
 wherein the intersection between the service line of each half with each parallel singles sideline includes a section of the service line that perpendicularly crosses the corresponding parallel singles sideline beyond the width of the corresponding parallel singles sideline, thus forming two t-junctions on each parallel singles sideline; 

wherein the intersection between the service line with each parallel singles sideline includes an indicia having a width equivalent to the width of the service line and having a length equivalent to the width of the corresponding parallel singles sideline;
 wherein the intersection between the center service line with the service line of each half includes a section of the center service line that perpendicularly crosses each service line beyond the width of the corresponding service line, thus forming a t-junction on the corresponding service line;

wherein the intersection between the center service line with the service line of each half includes an indicia having a width equivalent to the width of the center service line and having a length equivalent to the width of the service line; 
wherein each indicia comprises the first material of the first surface; 
wherein each section comprises the second material of the second surface;
and wherein the first surface and the second surface are visually different from each other.

Claims 23-25 (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the claims, after discussion in an appeal conference on 3/22/2021, the decision was made that the cited prior art does not reasonably read on the claimed limitations seen above. While prior art discloses demarcation lines, the cited prior art does not reasonably disclose each indicia comprises the first material of the first surface in combination with the other claimed limitations detailing the indicia, and the sections extending beyond the service lines to form t-junctions and its material. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711